724 N.W.2d 474 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Thomas James EARLS, Defendant-Appellee.
Docket No. 132284, COA No. 267976.
Supreme Court of Michigan.
December 15, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 3, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the defendant has standing to challenge evidence seized in violation of MCL 767A.1 et seq. and, if so, whether the violation of that statutory provision authorizes exclusion of the evidence, in light of People v. Hawkins, 468 Mich. 488, 507, 668 N.W.2d 602 (2003), and People v. Anstey, 476 Mich. 436, 448, 719 N.W.2d 579 (2006). The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.